
	
		II
		110th CONGRESS
		1st Session
		S. 1876
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2007
			Mr. Biden introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit extraterritorial detention and rendition,
		  except under limited circumstances, to modify the definition of unlawful
		  enemy combatant for purposes of military commissions, to extend
		  statutory habeas corpus to detainees, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Security with Justice Act
			 of 2007.
		2.DefinitionsIn this Act—
			(1)the term
			 aggrieved person—
				(A)means any
			 individual subject by an officer or agent of the United States either to
			 extraterritorial detention or rendition, except as authorized in this Act;
			 and
				(B)does not include
			 any individual who is an international terrorist;
				(2)the term
			 element of the intelligence community means an element of the
			 intelligence community specified in or designated under section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4));
			(3)the term
			 extraterritorial detention means detention of any individual by an
			 officer or agent of the United States outside the territorial jurisdiction of
			 the United States;
			(4)the term
			 Foreign Intelligence Surveillance Court means the court
			 established under section 103(a) of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1803(a));
			(5)the term
			 Geneva Conventions means—
				(A)the Convention
			 for the Amelioration of the Condition of the Wounded and Sick in Armed Forces
			 in the Field, done at Geneva August 12, 1949 (6 UST 3114);
				(B)the Convention
			 for the Amelioration of the Condition of the Wounded, Sick, and Shipwrecked
			 Members of the Armed Forces at Sea, done at Geneva August 12, 1949 (6 UST
			 3217);
				(C)the Convention
			 Relative to the Treatment of Prisoners of War, done at Geneva August 12, 1949
			 (6 UST 3316); and
				(D)the Convention
			 Relative to the Protection of Civilian Persons in Time of War, done at Geneva
			 August 12, 1949 (6 UST 3516);
				(6)the term
			 international terrorist means—
				(A)any person, other
			 than a United States person, who engages in international terrorism or
			 activities in preparation therefor; and
				(B)any person who
			 knowingly aids or abets any person in the conduct of activities described in
			 subparagraph (A) or knowingly conspires with any person to engage in activities
			 described in subparagraph (A);
				(7)the terms
			 international terrorism and United States person have
			 the meanings given those terms in section 101 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801);
			(8)the term
			 officer or agent of the United States includes any officer,
			 employee, agent, contractor, or subcontractor acting for or on behalf of the
			 United States; and
			(9)the terms
			 render and rendition, relating to an individual, mean
			 that an officer or agent of the United States transfers that individual from
			 the legal jurisdiction of the United States or a foreign country to a different
			 legal jurisdiction (including the legal jurisdiction of the United States or a
			 foreign country) without authorization by treaty or by the courts of either
			 such jurisdiction, except under an order of rendition issued under section
			 104.
			3.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Definitions.
				Sec. 3. Table of contents.
				TITLE I—Extraterritorial detention and rendition
				Sec. 101. Prohibition on extraterritorial
				detention.
				Sec. 102. Prohibition on rendition.
				Sec. 103. Application for an order of rendition.
				Sec. 104. Issuance of an order of rendition.
				Sec. 105. Authorizations and orders for emergency
				detention.
				Sec. 106. Uniform Standards for the Interrogation of
				Individuals Detained by the Government of the United States.
				Sec. 107. Protection of United States Government Personnel
				Engaged in an Interrogation.
				Sec. 108. Monitoring and reporting regarding the treatment,
				conditions of confinement, and status of legal proceedings of individuals
				rendered to foreign governments.
				Sec. 109. Report to Congress.
				Sec. 110. Civil liability.
				Sec. 111. Additional resources for foreign intelligence
				surveillance court.
				Sec. 112. Rule of construction.
				Sec. 113. Authorization of appropriations.
				TITLE II—Enemy combatants
				Sec. 201. Modification of definition of unlawful enemy
				combatant for purposes of military commissions.
				TITLE III—Habeas corpus
				Sec. 301. Extending statutory habeas corpus to
				detainees.
			
		IExtraterritorial
			 detention and rendition
			101.Prohibition on
			 extraterritorial detention
				(a)In
			 generalExcept as provided in subsection (b), no officer or agent
			 of the United States shall engage in the extraterritorial detention of any
			 individual.
				(b)ExceptionsThis
			 section shall not apply to—
					(1)an individual
			 detained and timely transferred to a foreign legal jurisdiction or the legal
			 jurisdiction of the United States under an order of rendition issued under
			 section 104 or an emergency authorization under section 105;
					(2)an
			 individual—
						(A)detained by the
			 Armed Forces of the United States in accordance with United States Army
			 Regulation 190–8 (1997), or any successor regulation certified by the Secretary
			 of Defense; and
						(B)detained by the
			 Armed Forces of the United States—
							(i)under
			 circumstances governed by, and in accordance with, the Geneva
			 Conventions;
							(ii)in
			 accordance with United Nations Security Council Resolution 1546 (2004) and
			 United Nations Security Council Resolution 1723 (2004);
							(iii)at the Bagram,
			 Afghanistan detention facility; or
							(iv)at
			 the Guantanamo Bay, Cuba detention center on the date of enactment of this
			 Act;
							(3)an individual
			 detained by the Armed Forces of the United States under circumstances governed
			 by, and in accordance with chapter 47 of title 10, United States Code (the
			 Uniform Code of Military Justice);
					(4)an individual
			 detained by the Armed Forces of the United States subject to an agreement with
			 a foreign government and in accordance with the relevant laws of that foreign
			 country when the Armed Forces of the United States are providing assistance to
			 that foreign government; or
					(5)an individual
			 detained pursuant to a peacekeeping operation authorized by the United Nations
			 Security Council acting under Chapter VII of the Charter of the United
			 Nations.
					102.Prohibition on
			 rendition
				(a)In
			 generalExcept as provided in
			 subsection (b), no officer or agent of the United States shall render or
			 participate in the rendition of any individual.
				(b)ExceptionsThis
			 section shall not apply to—
					(1)an individual
			 rendered under an order of rendition issued under section 104;
					(2)an individual
			 detained and transferred by the Armed Forces of the United States under
			 circumstances governed by, and in accordance with, the Geneva
			 Conventions;
					(3)an
			 individual—
						(A)for whom an
			 attorney for the United States or for any State has filed a criminal
			 indictment, criminal information, or any similar criminal charging document in
			 any district court of the United States or criminal court of any State;
			 and
						(B)who is timely
			 transferred to the United States for trial;
						(4)an
			 individual—
						(A)who was convicted
			 of a crime in any State or Federal court;
						(B)who—
							(i)escaped from
			 custody prior to the expiration of the sentence imposed; or
							(ii)violated the
			 terms of parole, probation, or supervised release; and
							(C)who is promptly
			 returned to the United States—
							(i)to
			 complete the term of imprisonment; or
							(ii)for trial for
			 escaping imprisonment or violating the terms of parole or supervised release;
			 or
							(5)an individual
			 detained by the United States at the Guantanamo Bay, Cuba detention center on
			 the date of enactment of this Act who is transferred to a foreign legal
			 jurisdiction.
					103.Application
			 for an order of rendition
				(a)In
			 generalA Federal officer or agent may make an application for an
			 order of rendition in writing, upon oath or affirmation, to a judge of the
			 Foreign Intelligence Surveillance Court, if the Attorney General of the United
			 States or the Deputy Attorney General of the United States determines that the
			 requirements under this title for such an application have been
			 satisfied.
				(b)ContentsEach
			 application under subsection (a) shall include—
					(1)the identity of
			 the Federal officer or agent making the application;
					(2)a certification
			 that the Attorney General of the United States or the Deputy Attorney General
			 of the United States has approved the application;
					(3)the identity of
			 the specific individual to be rendered;
					(4)a statement of
			 the facts and circumstances relied upon by the applicant to justify the good
			 faith belief of the applicant that—
						(A)the individual to
			 be rendered is an international terrorist;
						(B)the country to
			 which the individual is to be rendered will not subject the individual to
			 torture or cruel, inhuman, or degrading treatment, within the meaning of the
			 United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading
			 Treatment or Punishment, done at New York on December 10, 1984;
						(C)the country to
			 which the individual is to be rendered will timely initiate legal proceedings
			 against that individual that comport with fundamental notions of due process;
			 and
						(D)rendition of that
			 individual is important to the national security of the United States;
			 and
						(5)a full and
			 complete statement regarding—
						(A)whether ordinary
			 legal procedures for the transfer of custody of the individual to be rendered
			 have been tried and failed; or
						(B)the facts and
			 circumstances that justify the good faith belief of the applicant that ordinary
			 legal procedures reasonably appear to be—
							(i)unlikely to
			 succeed if tried; or
							(ii)unlikely to
			 adequately protect intelligence sources or methods.
							(c)Technical and
			 conforming amendmentSection 103 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1803) is amended by adding at the end the
			 following:
					
						(g)The court
				established under subsection (a) may hear an application for and issue, and the
				court established under subsection (b) may review the issuing or denial of, an
				order of rendition under section 104 of the National Security with Justice Act of
				2007.
						.
				104.Issuance of an
			 order of rendition
				(a)In
			 generalUpon filing of an
			 application under section 103, a judge of the Foreign Intelligence Surveillance
			 Court shall enter an ex parte order as requested or as modified approving the
			 rendition, if the judge finds that—
					(1)the Attorney
			 General of the United States or the Deputy Attorney General of the United
			 States has approved the application for rendition;
					(2)the application
			 has been made by a Federal officer or agent;
					(3)the application
			 establishes probable cause to believe that the individual to be rendered is an
			 international terrorist;
					(4)ordinary legal
			 procedures for transfer of custody of the individual have been tried and failed
			 or reasonably appear to be unlikely to succeed for any of the reasons described
			 in section 103(b)(5)(B);
					(5)the application,
			 and such other information as is available to the judge, including reports of
			 the Department of State and the United Nations Committee Against Torture and
			 information concerning the specific characteristics and circumstances of the
			 individual, establish a substantial likelihood that the country to which the
			 individual is to be rendered will not subject the individual to torture or to
			 cruel, inhuman, or degrading treatment, within the meaning of the United
			 Nations Convention Against Torture and Other Cruel, Inhuman or Degrading
			 Treatment or Punishment, done at New York on December 10, 1984;
					(6)the application,
			 and such other information as is available to the judge, establish reason to
			 believe that the country to which the individual is to be rendered will timely
			 initiate legal proceedings against that individual that comport with
			 fundamental notions of due process; and
					(7)the application
			 establishes reason to believe that rendition of the individual to be rendered
			 is important to the national security of the United States.
					(b)AppealThe
			 Government may appeal the denial of an application for an order under
			 subsection (a) to the court of review established under section 103(b) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(b)), and further
			 proceedings with respect to that application shall be conducted in a manner
			 consistent with that section 103(b).
				105.Authorizations
			 and orders for emergency detention
				(a)In
			 generalNotwithstanding any other provision of this title, and
			 subject to subsection (b), the President or the Director of National
			 Intelligence may authorize the Armed Forces of the United States or an element
			 of the intelligence community, acting within the scope of existing authority,
			 to detain an international terrorist in a foreign jurisdiction if the President
			 or the Director of National Intelligence reasonably determines that—
					(1)failure to detain
			 that individual will result in a risk of imminent death or imminent serious
			 bodily injury to any individual or imminent damage to or destruction of any
			 United States facility; and
					(2)the factual basis
			 for issuance of an order of rendition under paragraphs (3) and (7) of section
			 104(a) exists.
					(b)Notice and
			 applicationThe President or
			 the Director of National Intelligence may authorize an individual be detained
			 under subsection (a) if—
					(1)the President or the Director of National
			 Intelligence, or the designee of the President or the Director of National
			 Intelligence, at the time of such authorization, immediately notifies the
			 Foreign Intelligence Surveillance Court that the President or the Director of
			 National Intelligence has determined to authorize that an individual be
			 detained under subsection (a); and
					(2)an application in accordance with this
			 title is made to the Foreign Intelligence Surveillance Court as soon as
			 practicable, but not more than 72 hours after the President or the Director of
			 National Intelligence authorizes that individual to be detained.
					(c)Emergency
			 rendition prohibitedThe
			 President or the Director of National Intelligence may not authorize the
			 rendition to a foreign jurisdiction of, and the Armed Forces of the United
			 States or an element of the intelligence community may not render to a foreign
			 jurisdiction, an individual detained under this section, unless an order under
			 section 104 authorizing the rendition of that individual has been
			 obtained.
				(d)NondelegationExcept
			 as provided in this section, the authority and duties of the President or the
			 Director of National Intelligence under this section may not be
			 delegated.
				106.Uniform
			 Standards for the Interrogation of Individuals Detained by the Government of
			 the United States
				(a)In
			 GeneralNo individual in the custody or under the effective
			 control of an officer or agent of the United States or detained in a facility
			 operated by or on behalf of the Department of Defense, the Central Intelligence
			 Agency, or any other agency of the Government of the United States shall be
			 subject to any treatment or technique of interrogation not authorized by and
			 listed in United States Army Field Manual 2–22.3, entitled Human
			 Intelligence Collector Operations.
				(b)ApplicabilitySubsection
			 (a) shall not apply with respect to any individual in the custody or under the
			 effective control of the Government of the United States based on—
					(1)an arrest or
			 conviction for violating Federal criminal law; or
					(2)an alleged or
			 adjudicated violation of the immigration laws of the United States.
					(c)ConstructionNothing
			 in this section may be construed to diminish the rights under the Constitution
			 of the United States of any individual in the custody or within the physical
			 jurisdiction of the Government of the United States.
				107.Protection of
			 United States Government Personnel Engaged in an Interrogation
				(a)Protection of
			 United States Government PersonnelIn a civil action or criminal
			 prosecution against an officer or agent of the United States relating to an
			 interrogation, it shall be a defense that such officer or agent of the United
			 States complied with section 106.
				(b)ApplicabilitySubsection
			 (a) shall not apply with respect to any civil action or criminal prosecution
			 relating to the interrogation of an individual in the custody or under the
			 effective control of the Government of the United States based on—
					(1)an arrest or
			 conviction for violating Federal criminal law; or
					(2)an alleged or
			 adjudicated violation of the immigration laws of the United States.
					(c)Provision of
			 CounselIn any civil action or criminal prosecution arising from
			 the alleged use of an authorized interrogation practice by an officer or agent
			 of the United States, the Government of the United States may provide or employ
			 counsel, and pay counsel fees, court costs, bail, and other expenses incident
			 to representation.
				(d)ConstructionNothing
			 in this section may be construed—
					(1)to limit or
			 extinguish any defense or protection from suit, civil or criminal liability, or
			 damages otherwise available to a person or entity; or
					(2)to provide
			 immunity from prosecution for any criminal offense by the proper
			 authorities.
					108.Monitoring and
			 reporting regarding the treatment, conditions of confinement, and status of
			 legal proceedings of individuals rendered to foreign governments
				(a)In
			 generalThe Secretary of
			 State shall—
					(1)regularly monitor
			 the treatment of, the conditions of confinement of, and the progress of legal
			 proceedings against an individual rendered to a foreign legal jurisdiction
			 under section 104; and
					(2)not later than 6
			 months after the date of enactment of this Act, and every 6 months thereafter,
			 submit to the Select Committee on Intelligence of the Senate and the Permanent
			 Select Committee on Intelligence of the House of Representatives a report
			 detailing the treatment of, the conditions of confinement of, and the progress
			 of legal proceedings against any individual rendered to a foreign legal
			 jurisdiction under section 104.
					(b)ApplicabilityThe
			 Secretary of State shall include in the reports required under subsection
			 (a)(2) information relating to the treatment of, the conditions of confinement
			 of, and the progress of legal proceedings against an individual rendered to a
			 foreign legal jurisdiction under section 104 during the period beginning on the
			 date that individual was rendered to a foreign legal jurisdiction under section
			 104 and ending on the date that individual is released from custody by that
			 foreign legal jurisdiction.
				109.Report to
			 CongressThe Attorney General
			 shall—
				(1)submit to the Select Committee on
			 Intelligence of the Senate and the Permanent Select Committee on Intelligence
			 of the House of Representatives an annual report that contains—
					(A)the total number
			 of applications made for an order of rendition under section 104;
					(B)the total number
			 of such orders granted, modified, or denied;
					(C)the total number
			 of emergency authorizations issued under section 105; and
					(D)such other
			 information as requested by the Select Committee on Intelligence of the Senate
			 or the Permanent Select Committee on Intelligence of the House of
			 Representatives; and
					(2)make available to
			 the Select Committee on Intelligence of the Senate and the Permanent Select
			 Committee on Intelligence of the House of Representatives a copy of each
			 application made and order issued under this title.
				110.Civil
			 liability
				(a)In
			 generalAn aggrieved person shall have a cause of action against
			 the head of the department or agency that subjected that aggrieved person to
			 extraterritorial detention or a rendition in violation of this title and shall
			 be entitled to recover—
					(1)actual damages,
			 but not less than liquidated damages of $1,000 for each day of the
			 violation;
					(2)punitive damages;
			 and
					(3)reasonable
			 attorney's fees.
					(b)JurisdictionThe
			 United States District Court for the District of Columbia shall have original
			 jurisdiction over any claim under this section.
				111.Additional
			 resources for foreign intelligence surveillance court
				(a)Authority for
			 additional judgesSection 103(a) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1803(a)) is amended—
					(1)by inserting
			 (1) after (a);
					(2)in paragraph (1),
			 as so designated, by inserting at least before seven of
			 the United States judicial circuits;
					(3)by striking
			 If any judge so designated and inserting the following:
						
							(3)If any judge so
				designated
							;
				and
					(4)by inserting
			 after paragraph (1), as so designated, the following:
						
							(2)In addition to the judges designated
				under paragraph (1), the Chief Justice of the United States may designate as
				judges of the court established by paragraph (1) such judges appointed under
				article III of the Constitution of the United States as the Chief Justice
				determines appropriate in order to provide for the prompt and timely
				consideration of applications under sections 103 of the National Security with
				Justice Act of 2007 for orders of rendition under section 104 of that Act. Any
				judge designated under this paragraph shall be designated
				publicly.
							.
					(b)Additional
			 legal and other personnel for Foreign Intelligence Surveillance
			 CourtThere is authorized for the Foreign Intelligence
			 Surveillance Court such additional staff personnel as may be necessary to
			 facilitate the prompt processing and consideration by that Court of
			 applications under section 103 for orders of rendition under section 104
			 approving rendition of an international terrorist. The personnel authorized by
			 this section are in addition to any other personnel authorized by law.
				112.Rule of
			 constructionNothing in this
			 title may be construed as altering or adding to existing authorities for the
			 extraterritorial detention or rendition of any individual.
			113.Authorization
			 of appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 title and the amendments made by this title.
			IIEnemy
			 combatants
			201.Modification
			 of definition of unlawful enemy combatant for purposes of
			 military commissionsSection
			 948a(1)(A) of title 10, United States Code, is amended—
				(1)in the matter preceding clause (i), by
			 striking means; and
				(2)by striking clauses (i) and (ii) and
			 inserting the following:
					
						(i)means a person who is not a lawful
				enemy combatant and who—
							(I)has engaged in hostilities against the
				United States; or
							(II)has purposefully and materially
				supported hostilities against the United States (other than hostilities engaged
				in as a lawful enemy combatant); and
							(ii)does not include any person who
				is—
							(I)a citizen of the United States or legally
				admitted to the United States; and
							(II)taken into custody in the United
				States.
							.
				IIIHabeas
			 corpus
			301.Extending
			 statutory habeas corpus to detainees
				(a)In
			 generalSection 2241 of title 28, United States Code, is amended
			 by striking subsection (e) and inserting the following:
					
						(e)(1)The United States
				District Court for the District of Columbia shall have jurisdiction to hear or
				consider an application for a writ of habeas corpus filed by or on behalf of
				any person detained by the United States who has been—
								(A)determined by the United States to
				have been properly detained as an enemy combatant; or
								(B)detained by the United States for more
				than 90 days without such a determination.
								(2)The United States District Court for
				the District of Columbia shall have jurisdiction to hear or consider an
				application for a writ of habeas corpus filed by or on behalf of any person
				detained by the United States who has been tried by military commission
				established under chapter 47A of title 10, United States Code, and has
				exhausted the appellate procedure under subchapter VI of that
				chapter.
							.
				(b)Technical and
			 conforming amendments
					(1)In
			 generalSubchapter VI of chapter 47A of title 10, United States
			 Code, is amended—
						(A)by striking
			 section 950g;
						(B)in section
			 950h—
							(i)in
			 subsection (a), by adding at the end the following: Appointment of
			 appellate counsel under this subsection shall be for purposes of this chapter
			 only, and not for any proceedings relating to an application for a writ of
			 habeas corpus relating to any matter tried by a military commission.;
			 and
							(ii)in
			 subsection (c), by striking , the United States Court of Appeals for the
			 District of Columbia, and the Supreme Court,;
							(C)in section
			 950j—
							(i)by
			 striking (a) Finality.—; and
							(ii)by
			 striking subsection (b); and
							(D)in the table of
			 sections at the beginning of that subchapter, by striking the item relating to
			 section 950g.
						(2)Detainee
			 treatment Acts
						(A)In
			 generalSection 1005(e) of the Detainee Treatment Act of 2005
			 (Public Law 109–148; 119 Stat. 2742; 10 U.S.C. 801 note) is amended—
							(i)in
			 subsection (e)—
								(I)by striking
			 paragraph (2); and
								(II)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
								(ii)in subsection
			 (h)(2)—
								(I)by striking
			 Paragraphs (2) and (3) and inserting Paragraph
			 (2); and
								(II)by striking
			 one of such paragraphs and inserting that
			 paragraph.
								(B)Other
			 amendmentsSection 1405 of the Detainee Treatment Act of 2005
			 (Public Law 109–163; 119 Stat. 3475; 10 U.S.C. 801 note) is amended—
							(i)in
			 subsection (e)—
								(I)by striking
			 paragraph (2); and
								(II)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
								(ii)in subsection
			 (h)(2)—
								(I)by striking
			 Paragraphs (2) and (3) and inserting Paragraph
			 (2); and
								(II)by striking
			 one of such paragraphs and inserting that
			 paragraph.
								(c)Rule of
			 constructionNotwithstanding subsection (a), no court, justice,
			 or judge shall have jurisdiction to consider an action described in
			 subparagraph (a) brought by an alien who is in the custody of the United
			 States, in a zone of active hostility involving the United States Armed Forces,
			 and where the United States is implementing United States Army Reg 190–8 (1997)
			 or any successor, as certified by the Secretary of Defense.
				
